--------------------------------------------------------------------------------










September 14, 2006






Energy Transfer Partners, L.P.
8801 South Yale Avenue
Tulsa, Oklahoma 74137


Ladies and Gentlemen:
 
Reference is hereby made to (i) that certain Purchase and Sale Agreement (the
“CCE Acquisition Agreement”), dated as of September 14, 2006, by and among
Energy Transfer Partners, L.P., a Delaware limited partnership (“ETP”), EFS-PA,
LLC, a Delaware limited liability company (“EFS-PA”), CDPQ Investments (U.S.)
Inc., a Delaware corporation, Lake Bluff Inc., a Delaware corporation, Merrill
Lynch Ventures, L.P. 2001, a Delaware limited partnership, and Kings Road
Holdings I LLC, a Delaware limited liability company, and (ii) that certain
Redemption Agreement (the “Redemption Agreement”), dated as of September 14,
2006, by and between CCE Holdings, LLC, a Delaware limited liability company
(“CCE Holdings”), and ETP. Capitalized terms used herein but not defined herein
shall have the meanings set forth in the Redemption Agreement.
 
Upon the closing of the transactions contemplated by the CCE Acquisition
Agreement, CCE Acquisition LLC, a Delaware limited liability company (“CCE
Acquisition”), and CCEA Corp., a Delaware corporation (“CCEA”), which are wholly
owned subsidiaries of Southern Union Company (“Southern Union”), and ETP will
own all of the membership interests in CCE Holdings. This letter is to set forth
the understanding between Southern Union and ETP as to certain matters
pertaining to the ownership and operation of CCE Holdings.
 
1. Waiver of Right of First Refusal. Promptly following the execution and
delivery of this letter agreement, Southern Union will cause CCE Acquisition and
CCEA to execute and deliver to ETP a waiver of their rights under Section 8.4 of
the Amended and Restated Limited Liability Company Agreement, dated as of
November 5, 2004, as amended, of CCE Holdings, related to the transfer of Class
B Membership Interests pursuant to the CCE Acquisition Agreement.
 
2. Actions Upon Closing of CCE Acquisition Agreement. Upon the closing of the
transactions contemplated by the CCE Acquisition Agreement:
 
(a) Southern Union will cause CCE Acquisition and CCEA to enter into, and ETP
will enter into, that certain Second Amended and Restated Limited Liability
Company Agreement of CCE Holdings in the form attached hereto as Exhibit A.
 
(b) The parties hereto will cause CCE Holdings, and Southern Union will cause
its indirect, wholly owned subsidiary, SU Pipeline Management LP, to enter into
that certain
 
190107_4


--------------------------------------------------------------------------------



Energy Transfer Partners, L.P.
September 14, 2006
Page 2


 
Amended and Restated Administrative Services Agreement in the form attached
hereto as Exhibit B; and
 
(c) The Transfer Restriction Agreement dated as of November 4, 2004 given by
Southern Union in favor of EFS-PA automatically shall terminate.
 
3. Actions Upon Termination of Redemption Agreement. If the transactions
contemplated by the CCE Acquisition Agreement have been consummated but the
transactions contemplated by the Redemption Agreement have not been consummated
and the Redemption Agreement has been terminated, (i) Southern Union will cause
CCE Acquisition and CCEA to, and ETP shall, enter into that certain Third
Amended and Restated Limited Liability Company Agreement of CCE Holdings in
substantially the form attached hereto an Exhibit C, with such changes thereto
as mutually agreed by the parties hereto as a result of negotiations in good
faith with respect to any such changes, it being understood that the intent of
the Third Amended and Restated Limited Liability Company Agreement of CCE
Holdings is to provide ETP with the risks and rewards (including the profits and
losses and cash flow) of Transwestern Pipeline Company, LLC, a Delaware limited
liability company (“Transwestern”), and to provide Southern Union with the risks
and rewards (including the profits and losses and cash flow) of CrossCountry
Citrus, LLC, a Delaware limited liability company (“CC Citrus”), and its
subsidiaries; (ii) the parties hereto will negotiate in good faith to enter into
arrangements mutually satisfactory to such parties that are similar to those
contained in the term sheet for a Transition Services Agreement set forth on
Exhibit B to the Redemption Agreement and/or the Amended and Restated
Administrative Services Agreement attached hereto as Exhibit B and that will
enable ETP to exercise effective management and control over the business and
affairs of Transwestern in conjunction with services provided by CCE Holdings
and its affiliates and that will enable Southern Union to exercise effective
management and control over the business and affairs of CC Citrus, (iii)
Southern Union will take all necessary action to cause Transwestern Holding
Company, LLC, a Delaware limited liability company (“TW Holdings”), to repay all
of its outstanding indebtedness within 60 days following the termination of the
Redemption Agreement (without transferring or encumbering its equity interests
in, or assets of, Transwestern and without the use of any borrowings, financial
support or guaranties from Transwestern), (iv) the parties hereto will cooperate
to facilitate the refinancing by TPC of the Existing TPC Debt to the extent such
debt would become due and payable as a result of the transactions contemplated
by the CCE Acquisition Agreement or the Redemption Agreement, after taking into
account any consents or waivers previously obtained by TPC, and in connection
therewith, ETP will use its commercially reasonable best efforts to make
available a bridge loan or other replacement financing to the extent necessary
for TPC to avoid an acceleration of the payment of such debt, with all costs of
such refinancing (including legal fees) to be borne by TPC, (v) Southern Union
will cause CCE Holdings to pay to ETP an amount equal to the Cash Redemption
Amount (as such term is defined in the Redemption Agreement) determined on the
basis that the “Closing Date” for
 


--------------------------------------------------------------------------------



Energy Transfer Partners, L.P.
September 14, 2006
Page 3


 
purposes of the determination of the Cash Redemption Amount is the date of the
termination of the Redemption Agreement, and (vi) the parties hereto will follow
the procedures specified in Section 2.4 of the Redemption Agreement to determine
the Post-Closing Adjustment Amount, substituting Southern Union for CCE
Holdings, and if the Post-Closing Adjustment Amount is positive, then ETP will
pay to Southern Union the Post-Closing Adjustment Amount or, if the Post-Closing
Adjustment Amount is negative, then Southern Union will pay to ETP the absolute
value of the Post-Closing Adjustment, in each case in accordance with the
procedures specified in Section 2.4(c) of the Redemption Agreement, substituting
Southern Union for CCE Holdings.
 
4. Confidential Project Information. Upon the closing of the transactions
contemplated by the Redemption Agreement and for a period of three and one-half
years thereafter, Southern Union shall, and shall cause its Affiliates to: (i)
maintain the confidentiality of any proprietary business information of TPC
relating to the economic terms and conditions of the TPC Expansion Projects (the
“Project Information”); provided, however, that such confidentiality obligation
shall not apply in the event such Project Information is or becomes generally
available to the public, and (ii) not use such Project Information in a manner
intended to be detrimental to TPC’s pursuit of the TPC Expansion Projects or
otherwise take any action to oppose or challenge the TPC Expansion Projects.
 
5. Termination of Confidentiality Agreement. Upon the closing of the transaction
contemplated by the Redemption Agreement, the Confidentiality Agreement, dated
July 25, 2006, between ETP and Southern Union, shall terminate.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY IS LEFT BLANK.]
 


 


--------------------------------------------------------------------------------





 

Energy Transfer Partners, L.P.
September 14, 2006
Page 4


 
Please signify your acceptance of and agreement with the foregoing by executing
one copy of this letter where indicated below.
 


Sincerely yours,


SOUTHERN UNION COMPANY






By: /s/ ROBERT O. BOND 
Name:  Robert O. Bond
Title:  Senior Vice President, Pipeline Operations




Accepted and agreed to as of September 14, 2006.




ENERGY TRANSFER PARTNERS, L.P.
 
By: Energy Transfer Partners GP, L.P., its general partner
 
By: Energy Transfer Partners, L.L.C., its general partner
 


By: /s/ KELCY WARREN 
Name:  Kelcy Warren
Title: Co- Chief Executive Officer



